                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

  JAVIER HERNANDEZ-                       §
  CONDE and FRANCISCO                     §
  DELGADO, et al.                         §
      Plaintiffs,                         §
                                          §         CIVIL ACTION NO.
  v.                                      §            5:20-cv-1118
                                          §
  IWC HOLDINGS OF TEXAS,                  §                   ECF
  LLC, D/B/A/ BUILDER’S                   §
  INSULATION                              §
      Defendant.                          §



                    PLAINTIFFS’ ORIGINAL COMPLAINT
                           AND JURY DEMAND


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       The Defendant employed the Plaintiffs to work manual labor, installing

insulation. The Plaintiffs would regularly work over forty hours a week, and the

Defendant knew this. However, the Defendant willfully and regularly denied the

Plaintiffs and their co-workers overtime for the hours they worked the fortieth hour

of their workweek. Additionally, the Defendant never established a regular rate of

pay for its employees, and engaged in other violations of the Fair Labor Standards

Act (FLSA). Because of this, Plaintiffs bring suit against their former employer under

the FLSA, 29 U.S.C. §§ 206, 215, et seq. to recover their lost wages and damages.




PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND, PAGE 1 OF 6
                    I. PARTIES, JURISDICTION, AND VENUE

1.   Plaintiffs are individuals who reside in Bexar County, Texas.

2.   At all times relevant to this action, Plaintiffs were employed by the Defendant and

     in an enterprise engaged in commerce or the production of goods for commerce.

3.   Plaintiffs bring this action on behalf of themselves and other similarly situated

     employees pursuant to 29 U.S.C. § 216(b). Plaintiffs and the similarly situated

     employees are individuals who were, or are, employed by Defendant as within the

     past three years. The putative class has been “engaged in commerce” as required

     by the FLSA, 29 U.S.C. §§ 206-07.

4.   At all times relevant to this action, Plaintiffs performed work within this District.

5.   Defendant is a Texas limited liability company conducting business in the State

     of Texas with a principle place of business located at 6696 Tri County Pkwy.,

     Schertz, Texas 78154.

6.   Defendant may be served through its registered agent, C T Corporation System

     at 1999 Bryan St., Ste. 900, Dallas, Texas.

7.   At all times relevant to this action, Defendants employed the Plaintiff within the

     meaning of 29 U.S.C. § 203(g).

8.   Jurisdiction is conferred upon this court by 28 U.S.C. § 1331, this case arises

     under the laws of the United States, 28 U.S.C. § 1337, this action arises under an

     Acts of Congress regulating commerce, and 29 U.S.C. § 216(b), this action arises

     under the FLSA 29 U.S.C. § 201 et seq.




PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND, PAGE 2 OF 6
9.   This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

     §§ 2201 and 2202.

10. Venue is proper in the district and division under 28 U.S.C. § 1391(b).

                               II. FACTUAL BACKGROUND

11. The Defendant is engaged in an enterprise which installs insulation.

12. The Plaintiffs worked for the Defendant for about the past decade before their

     employment with the Defendant ceased.

13. While employing the Plaintiffs, the Defendant failed to pay the Plaintiffs in a legal

     and proper manner.

14. Examples of failure to properly pay the Plaintiffs include:

      a. Failure to establish and pay the Plaintiffs a set hourly rate;

      b. Failure to pay Plaintiffs overtime for hours worked beyond forty hours in a

          regular work week; and

      c. Failure to timely pay the Plaintiffs for their work.

15. The Defendant’s conduct in the above-paragraph occurred consistently throughout

     their employment with the Defendant.

     A. Defendant did not pay Plaintiffs a usual and customary hourly rate.

16. Defendant would pay the Plaintiffs weekly varying amounts.

17. However, the Plaintiffs would never know what amount of wages they would

     receive or why they received the amount they did.

18. To the Plaintiffs’ knowledge, the Defendant kept no record of the hours they worked

     on any of the projects.




PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND, PAGE 3 OF 6
19. Defendant never asked the Plaintiffs to track their workhours or otherwise

     document time spent working.

20. Plaintiffs regularly worked over forty hours in a week.

21. Defendant knew Plaintiffs regularly worked over forty hours in a week.

22. The Defendants knew they had to pay the Plaintiffs for they work they performed.

23. Defendants knew they had to pay the Plaintiffs for the overtime work they

     performed.

24. The Defendants knew they permitted and required the Plaintiffs to work without

     pay.

25. Despite knowing the above, the Defendant still engaged in the conduct which

     deprived the Plaintiffs of their duly-earned wages.

                              III. CAUSES OF ACTION

A.    FAIR LABOR STANDARDS ACT – WAGE CLAIMS

26. Plaintiff realleges and incorporates the allegations contained in the Paragraphs

     above as if restated herein.

27. All conditions precedent to the filing of this action have occurred or have been

     fulfilled.

28. The Defendants violated 29 U.S.C. § 201, et seq. by failing to pay the Plaintiffs at

     all, by failing to pay the Plaintiffs the applicable minimum wage for every

     compensable hour labor they performed, and by failign to pay the Plaintiffs

     overtime for every compensable hour of labor they performed beyond forty hours

     in a workweek.




PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND, PAGE 4 OF 6
29. The Defendants’ failures to pay the Plaintiff his mandated minimum wages were

    willful violations of the FLSA within the meaning of 29 U.S.C. § 255(a).

30. As a result of the unlawful actions of Defendants as described above, Plaintiff has

    suffered, and will continue to suffer, actual damages and liquidated damages in

    the form of lost wages (salary and commissions) and cause the Plaintiff to incur

    reasonable and necessary attorney’s fees.

31. As a consequence of the Defendants’ violations of the FLSA, the Plaintiff is

    entitled to recover his unpaid minimum and overtime wages, plus an additional

    equal amount in liquidated damages, costs of suit, and reasonable attorney’s fees

    pursuant to 29 U.S.C. § 216(b).

                                IV. JURY DEMAND

32. Plaintiff hereby makes a demand for a trial by jury on all issues, claims and

    defenses in this action.

                                      V.   PRAYER

33. WHEREFORE, Plaintiff, Mr. Smith, respectfully requests that the above-named

    Defendant, be cited to appear in this matter and that:

       A. The Court issue a declaratory judgment against Defendants for willfully

          violating the Fair Labor Standards Act;

       B. After jury trial by proof, he be awarded:

            i.   His unpaid minimum wages, overtime wages, and an equal amount

                 in liquidated damages;




PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND, PAGE 5 OF 6
           ii.   Judgment against Defendants for Plaintiff’s reasonable attorney’s,

                 experts’ fees, and costs of suit; and

          iii.   Prejudgment and post-judgment interest as allowed by law; and

          iv.    Such other and further legal and/or equitable relief to which Plaintiff

                 may be justly entitled, as this court may deem proper.




             Respectfully submitted,
             Date: September 18, 2020

             Evan Lange Law, PLLC
             14015 Southwest Fwy. #14
             Sugar Land, Texas 77478
             713.909.4558-telephone

             By: /s/ Evan B. Lange
             Evan B. Lange
             Texas Bar No. 24098021
             evan@evanlangelaw.com




PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND, PAGE 6 OF 6
